Order filed, September 16, 2013.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00702-CV
                                 ____________

                     WILLIAMS H. SMITH, JR., Appellant

                                         V.

    AMERICAN GENERAL LIFE INSURANCE CO. AND DISABILITY
    INSURANCE SPECIALIST, LLC AS AGENT AND EMPLOYEE OF
        AMERICAN GENERAL LIFE INSURANCE CO., Appellee


                    On Appeal from the 11th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2011-36144


                                     ORDER

      The reporter’s record in this case was due August 12, 2013. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.
      We order Cantrece Addison, the substitute court reporter, to file the record
in this appeal within 30 days of the date of this order.

                                   PER CURIAM